UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1244


REDMOND HOWARD,

                    Plaintiff - Appellant,

             v.

EDWARD RUSSO; JORDAN GEIBEL; SCOTT HAMILTON,

                    Defendants - Appellees,

             and

JEFFREY FLOYD; KAREN FLOYD; JONATHAN SCHMEDEL,

                    Defendants.


Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:16-cv-03948-GLR)


Submitted: May 24, 2018                                           Decided: May 30, 2018


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Redmond Howard, Appellant Pro Se. Jordan Geibel, Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Redmond Howard seeks to appeal the district court’s order addressing the various

motions Howard filed in a pending civil suit. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders,

28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949). The order Howard seeks to appeal is neither a final order

nor an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal

for lack of jurisdiction. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                               DISMISSED




                                             2